IN THE SUPREME COURT OF THE STATE OF NEVADA


                     HAMID JALALI, AN INDIVIDUAL,                             No. 83652
                                        Appellant,
                                   vs.                                           FILED
                     DAVID WEBBER, AN INDIVIDUAL,
                                        Respondent.                              MAY 6 2022
                                                                                          A. BROWN
                                                                                           EMS.: COU

                                                                                           LEW(

                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a final judgment. Eighth Judicial
                     District Court, Clark County; Carli Lynn Kierny, Judge.
                                 This appeal was docketed in this court on October 20, 2021. On
                     that same date, this court issued a notice regarding filing deadlines. That
                     notice directed appellant to file a transcript request form within 14 days, a
                     docketing statement within 21 days, and an opening brief or informal brief
                     within 120 days. After appellant failed to file these documents, this court
                     entered an order on March 23, 2022, directing appellant to file the missing
                     documents within 14 days. This court cautioned that failure to comply
                     timely with the order could result in the dismissal of this appeal. To date,
                     appellant has not filed the documents or otherwise responded to or
                     communicated with this court, Accordingly, this court concludes that
                     appellant has abandoned this appeal and
                                 ORDERS this appeal DISMISSED.


                                                                         J.
                                             Silver




SUPREME COURT        Cadish                                     Pickering
        OF
     NEVADA


(0) i947A    41000
cc:   Hon. Carli Lynn Kierny, District Judge
      Hamid Jalali
      Johnson & Gubler, P.C.
      Eighth District Court Clerk




                                   2